tv Porter, J.
. delivered the opimon of the court. In this suit the plaintiff claims a con siderable sum from the defendant, and the latter demands in reconvention a large amount from the former. Two juries have, passed on it in the court below. The first found a verdict for the plaintiff for two hundred and thirty dollars seventy-seven cents. A new trial having been granted, the second found also in favor of the plaintiff in the sum of fifteen hundred and sixty dollars twenty-one cents, and the court below confirmed it and gave judgment accordingly. The defendant appealed.
That verdict and judgmentare now admitted to have been erroneous, but the plaintiff insists that he ought to recover from the defendant four hundred and four dollars, which is the sum really due him.
The casé is presented to us in such a shape that we think the ends of justice require it should be remanded for a new trial. It is impossible for us as it now stands before us to say what the balance is dr in whose favor it preponderates.
Cuvillier for the plaintiff Seghet s for the defendant.
It is therefore ordered, adjudged, and de- . . creed, that the judgment of the district court be annulled, avoided, and reversed, that the case be remanded for a new trial, and that the appellee pay the costs of this appeal.